Case 20-31700-KLP       Doc 21    Filed 04/24/20 Entered 04/24/20 11:47:55              Desc Main
                                  Document     Page 1 of 3



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
   ____________________________________
   IN RE:                               )
                                        )
   JOSEPH ANTHONY NICOTERA              )      Case No. 20-31700-KLP
   CAROLYN MARIE NICOTERA               )      Chapter 13
                                        )
                     Debtors            )
                                        )
   VIRGINIA PARTNERS BANK               )
                                        )
                     Movant             )
                                        )
   v.                                   )
                                        )
   JOSEPH ANTHONY NICOTERA, ET AL. )
                                        )
                     Respondents        )

   DEBTORS’ RESPONSE TO MOTION FOR IN REM RELIEF FROM AUTOMATIC STAY

          COME NOW the Debtors, by counsel, and as and for Debtors’ Response to Virginia

   Partners Bank’s (“VPB”) Motion for In Rem Relief From the Automatic Stay (“Motion”), state

   as follows:

          1.      The allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, and 15

   of the Motion are admitted.

          2.      The allegations contained in paragraphs 7, 14, 16, and 17 of the Motion are

   denied and the Debtors demand strict proof thereof.




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors
Case 20-31700-KLP      Doc 21    Filed 04/24/20 Entered 04/24/20 11:47:55            Desc Main
                                 Document     Page 2 of 3



          WHEREFORE, the Debtors respectfully request that VPB’s Motion for Relief From the

   Automatic Stay be denied, and for such other relief as the Court deems appropriate.


                                                       JOSEPH ANTHONY NICOTERA
                                                       CAROLYN MARIE NICOTERA


                                                       By: /s/ James E. Kane
                                                                      Counsel




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors




                                               2
Case 20-31700-KLP       Doc 21     Filed 04/24/20 Entered 04/24/20 11:47:55          Desc Main
                                   Document     Page 3 of 3




                                        CERTIFICATE OF SERVICE

          I hereby certify that on April 24, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof.




                                                  /s/ James E. Kane
                                                  James E. Kane (VSB #30081)
                                                  KANE & PAPA, P.C.
                                                  1313 East Cary Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 225-9500
                                                  Facsimile: (804) 225-9598
                                                  Email: jkane@kaneandpapa.com




                                                 3
